Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 1 of 27




            JACOBS DECLARATION
                       EXHIBIT B
                     (REDACTED)
Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 2 of 27




             EXHIBIT A
>DOCUMENT SOUGHT TO BE SEALED@
             Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 3 of 27



                                                                       EXECUTION




            CONFORMED REVENUE SHARING AND NOTE AND WARRANT PURCHASE
                                  AGREEMENT

                                   (UNILOC USA, INC.,
                               UNILOC LUXEMBOURG S.A.,
                          UNILOC CORPORATION PTY LIMITED, and
                            DIA INVESTMENT HOLDINGS LLC)



                              DATED AS OF DECEMBER 30, 2014

                                AS AMENDED BY:
       FIRST AMENDMENT TO REVENUE SHARE AND NOTE AND WARRANT PURCHASE
                    AGREEMENT, DATED AS OF FEBRUARY 24, 2015
           SECOND AMENDMENT TO REVENUE SHARE AND NOTE AND WARRANT
                  PURCHASE AGREEMENT, DATED AS OF MAY 27, 2016
       THIRD AMENDMENT TO REVENUE SHARE AND NOTE AND WARRANT PURCHASE
                      AGREEMENT, DATED AS OF MAY 15, 2017




      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                        UNILOC_APPLE_201 7_18279
               Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 4 of 27



                                                          TABLE OF CONTENTS

      ARTICLE I DEFINITIONS ......... ..................................... ........ .................. ............ ........ ............... 1
           1.1 . Certain Defined Terms .......... .................................................................................. 1
           1.2.  Other Interpretative Provisions ..... .... ........................... ............................ ......... ...... 1

      ARTICLE II CLOSING AND TERMS OF THE REVENUE STREAM AND NOTE S ......... .. ... 2
           2.1 .  The Revenue Stream .... .............................. .............................................. ............... 2
           2.2.   The N otes ............. ....... .. ..................................... .... .................................. ......... ...... 3
           2.3.   The Warrants .......................... ........... ...... ............... ................................. .. .............. 6
           2.4.   Monetization Revenues ......... ............................................. .. ............ ........ ............... 6
           2.S.   Purchase Price Allocation ............. ........................................................... ............... 7
           2.6.   Taxes ................. ...................................... ... .............................................. ............... 8
           2.7.   Manner and Time of Payment. ... ....................... .. ......... .......... .. ................ ............... 9
           2.8.   Patent License .............. .... .......................... ........ .... .................................. ............... 9

      ARTICLE III CONDITIONS PRECEDENT ....... ..................... ...................................... ......... ...... 9
           3.1.   Conditions to Closing ........... ......... ............ ............................................................. 9
           3.2.   Conditions to Subsequent Issuance of Notes ..... ...................................... ......... .... 11

      ARTICLE IV REPRESENTATION S AND WARRANTIES OF THE COMPANY .... .......... .. . 12
           4.1.   Organization and Business ....... ........ ........... ....... .... ...... .......... ........ .... ....... ............ 12
           4.2.   Qualification ............... .......... ........ ........ ............. ........ .............. ................ ............. 12
           4.3 .  Operations in Conformity with Law, etc ... .............. .. ............................. ... ......... 12
           4.4.   Authorization and Non-Contravention ......... ....................... .................... ............. 12
           4.5.   Intellectual Property ......... ........................................................................ ............. 12
           4.6.   Material Agreements ................ ................................................................ ............. 13
           4.7.   Margin Regulations .................................................................................. ............. 13
           4.8.   Investment Company Act ....................... .............................................................. 13
           4 .9.  USA PATRIOT Act, FCPA and OFAC ............................. ..................... .......... ... 13
           4.10 . No Default. .. ...... .................. .............. ................. .... .......................... ..................... 14
           4.11 . Binding Effect.. ..................................................................................................... 14
           4 .12. Di sclosure ............ ..... ........................ ...... ........... .... ...... ............................ ......... .... 14

      ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
      AND COLLATERAL AGENT ................................. ....... .. ....... .... .................. ....... ......... ......... .... 14
           5.1.  Authority ........................ .................. .......... ........ ...................................... ............. 14
           S.2.  Binding Effect ... ............................. ... ...... .. ............. .............. .................... ........ ..... 14
           S.3.  Investment Intent ..... .............. .. ......... ..................... ...... ...... .. ............ ........ ......... .... lS
           S.4.  Experience of the Purchaser... ........... ....................................................... ............. 1S
           S.S.  Access to Information .. .... ... ... ....... .... .............. ....... ........................ .. ..................... 1S
           S.6   Reliance on Exemptions .......................................................................... .......... .. . lS

      ARTICLE VI COVENANTS ..... .. ................. ....... ..................... ...................................... ............. 16
           6.1.  Taxes and Other Charges ...... .................. .. ...... ............. ........ ............ ...... ............. . 16
           6.2.  Conduct of Monetization Activities; Minimum Monetization Revenues ............. 16
           6.3.  Maintenance ofExistence ....... ................ .......... ........... .......... .. ...... ........... ............ 16


                                                                            -1-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                                                          UNILOC_APPLE_201 7_18280
               Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 5 of 27



                 6.4.       Compliance with Legal Requirements ............... ...................................... ............. 16
                 6.5.       Notices; Reports ......................................... ........ ...................................... ............. 16
                 6.6.       Information R.ights ... ...... ............................ ........ .......... .......... .................. .......... ... 17
                 6.7.       Indebtedness .......................................................................................................... 18
                 6.8.       Liens ......................................................................................................... ............. 18
                 6.9.       Management of Patents and Patent Licenses ............. ...................... .......... ...... ..... 18
                 6.10 .     Minimum Liquidity .. ...... ........ .......... .......... ........................................................... 19
                 6.11.      Cash Collateral Account ....... ................................................................... ............. 20
                 6.12.      Further Assurances ....... .......... .......... .................. ........ ........................................... 20
                 6.13.      Confidentiality ................................................... ..................... .............................. 21
                 6.14.      Use of Proceeds ........................................................................................ ............. 22
                 6.15.      Restricted Payments ......................... .. ...................................................... ............. 22
                 6.16.      Third Amendment Due Authorization and Legal Opinions ................................. 22

      ARTICLE VII EVEN TS OF DEFAULT .................................. ................................................... 22
           7.1 .  EventsofDefault .. .................. ................ ........... .... ...... .................. .. ..................... 22
           7.2.  Remedies Following an Event of Default .......... ...................................... .......... .. . 24
           7.3.   Annulment of Defaults .................. ........................................................... ............. 25
           7.4.   Waivers ....... .. ................. ....................................... ................................... ............. 26

      ARTICLE VIIl COLLATERAL AGENT .................................................................................... 26
           8. 1. Appointment of Collateral Agent.. ... .................................... ................... .. ............ 26
           8.2.  Collateral ............... ... ............................ ...... ......... ... ..... ....... ............................... .... 26
           8.3.  Collateral Agent's Resignation .................. ........ ...................................... ............. 27
           8.4.  Concerning the Collateral Agent .. ........................................................... ............. 27

      ARTICLE IX GENERAL PROVISIONS ............ .................... ................................................. ... 28
           9.1.  Expenses ............. .. ................. ....... ..................... ...................................... ............. 28
           9.2.  Indemnity .................................. ......................... .................... .......................... ..... 29
           9.3.  Notices .......................................... ..................... .......... .................... ........ ............. 30
           9.4.  Amendments, Consents, Waivers, etc ...................................................... .......... .. . 30
           9.5.  No Strict Construction ............................................................................. ............. 31
           9.6.  Certain Acknowledgments ............... ........................................................ .......... .. . 31
           9.7.  Venue; Service of Process; Certain Waivers ............................................ ............ 31
           9.8.  WAIVER OF JURY TRIAL ................................................................................. 31
           9.9.  Interpretation; Governing Law; etc ............. ....................... .. ................................. 32
           9.10. Successors and Assigns .................. ......................................................... .. ............ 32
           9.11. Tax Treatinent. ................................. .. ................ ...................................... ............. 33




      APPENDICES. SCHEDULES AND EXHIBITS

      Appendix I                       Definitions

      Schedule 2. I                    Purchasers


                                                                              -II-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                                                             UNILOC_APPLE_201 7_18281
             Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 6 of 27



      Schedule 2.2       Third Party Agreements Related to Monetization Expenses
      Schedule 2.7       Wire Transfer Instructions
      Schedule 4.1       Company Organization
      Schedule 4.5(a)    Existing Licenses
      Schedule 4.5(b)    Title Issues
      Schedule 4.6       Material Agreements
      Schedule 6.7       Existing Indebtedness
      Schedule 9.3       Notices
      Schedule I(a)      Patents
      Schedule I(b)      Term C Priority Collateral

      Exhibit A          Form of Note
      Exhibit B          Control Agreement
      Exhibit C          Form of Certificate (Payments to Cash Collateral Account)
      Exhibit D           Assignment and Assumption Agreement
      ExhibitE           Patent License Agreement
      Exhibit F          Patent Security Agreement
      Exhibit G          Security Agreement
      ExhibitH           Form of Warrant Agreement
      Exhibit I          Newco LLC Agreement




                                                -111-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                 UNILOC_APPLE_201 7_18282
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 7 of 27



          REVENUE SHARING AND NOTE AND WARRANT PURCHASE AGREEMENT

              This REVENUE SHARING AND NOTE AND WARRANT PURCHASE
      AGREEMENT (this "Agreement") is dated as of December 30, 2014 by and among Uniloc
      USA, Inc. a Texas corporation ("Issuer"), Uniloc Luxembourg S.A., a public limited liability
      company (societe anonyme), incorporated under the laws of the Grand Duchy of Luxembourg,
      with registered office at 14, rue Edward Steichen, L-2540 Luxembourg, Grand Duchy of
      Luxembourg and registered with the Luxembourg Register of Commerce and Companies (R.C.S.
      Luxembourg) under number B 159.161 ("Uniloc Lux"), Uniloc Corporation PTY Limited
      ("Uniloc Aus") and D/A Investment Holdings LLC (together with Uniloc Lux and Uniloc Aus,
      the " Guarantors", and, collectively, with Issuer, the " Company" and each, a " Company"),
      Fortress Credit Co LLC as collateral agent (the "Collateral Agent"), and each Person listed on
      Schedule 2.1 hereto (the " Purchasers").

                                                 RECITALS

              WHEREAS, the Purchasers wish to acquire, and Uniloc USA, Inc. has agreed to grant,
      issue and sell to the Purchasers, (i) an interest in certain of the Company's future revenues from
      its patent portfolio (the "Revenue Stream") and (ii) up to               in aggregate original
      principal amount of the Issuer' s term notes (the "Notes") in the form of Exhibit A hereto, in each
      case, subject to the tenns of this Agreement;

             WHEREAS, the Purchasers have agreed to purchase from Uniloc Lux and Uniloc Lux
      has agreed to issue and sell to the Purchasers warrants for     of the fully diluted equity of
      Uniloc Lux (the " Warrants") in the form of Exhibit H hereto, subject to the terms of the
      Agreement;

             NOW THEREFORE, in consideration of the mutual agreements contained herein, and
      other good and valuable consideration, the receipt and sufficiency of which are hereby
      acknowledged, the parties agree as foll ows:

                                                ARTICLE I
                                               DEFINITIONS

             1.1.    Certain Defined Terms. Capitalized terms used m this Agreement and not
      otherwise defined shall have the meanings set forth in Appendix I.

               1.2.    Other Interpretative Provisions. Unless otherwise specified, all references to "$",
      " cash", " dollars" or similar references shall mean U.S. dollars, paid in cash or other immediately
      available funds. The definitions set forth in this Agreement are equally applicable to both the
      singular and plural forms of the terms defined. The words ''hereof", "herein ", and
      ''hereunder " and words of like import when used in this Agreement shall refer to this
      Agreement as a whole and not to any particular provision of this Agreement. All references to
      time of day herein are references to New York, New York time (daylight or standard, as
      applicable) unless otherwise specifically provided. Where the character or amount of any asset
      or liability or item of income or expense is required to be determined or any consolidation or
      other accounting computation is required to be made for the purposes of this Agreement, it shall
      be done in accordance with GAAP except where such principles are inconsistent with the




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                        UNILOC_APPLE_2017_18283
             Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 8 of 27



              the Company shall remit           of the amount described in the foregoing clause (y) to the
              relevant taxation authority or other authority in accordance with applicable law. Within
              30 days after the date of any payment of such, the Company shall furnish to the
              Purchasers the original or certified copy of a receipt evidencing payment thereof. For the
              avoidance of doubt, the intent of the foregoing provision is to limit the Company' s
              obligation to gross up any withholding required on distributions on the Warrants or
              Warrant Shares to         of the amount of any such required withholding. In the event that
              it appears that any withholding wi ll be required on payments on the Warrants or Warrant
              Shares, the parties agree to use commercially reasonable efforts to work together in good
              faith to arrive at an alternative structure that eliminates or reduces any such withholding
              requirement, with the overal l goal of minimizing the cost to the Purchasers and the
              Company associated with any such withholding and the Company ' s obligations with
              respect thereto.

             The Company shall timely indemnify any Purchaser against any cost, loss or liability that
      such Purchaser incurs in relation to the payment of stamp, registrations or similar taxes arising
      from the execution, delivery or enforcement of, or otherwise with respect to, the Documents.

              2.7.   Manner and Time of Payment. All payments to the Purchasers shall be made by
      wire transfer or other same day funds , without set off, not later than 2:00 p.m. on the day such
      payment is due, in accordance with the payment instructions set forth on Schedule 2.7.

              2.8.    Patent License. Effective as of the Closing Date, the Company shall grant to the
      Collateral Agent, for the benefit of the Secured Parties, a non-exclusive, royalty free, license
      (including the right to grant sublicenses) with respect to the Patents, which shall be evidenced
      by, and reflected in, the Patent License Agreement. The Col lateral Agent and the Secured
      Parties agree that the Collateral Agent shall only use such license following an Event of Default.

                                            ARTICLE ID
                                       CONDITIONS PRECEDENT

              3.1.    Conditions to Closing. The obligation of each Purchaser to purchase its
      respective pro rata share of the Revenue Stream, the Notes and the Warrants on the Closing Date
      is subject to the satisfaction of the conditions set forth in this Section 3 .1:

                      3.1. 1.  Deliveries. Each Company (and each of its Subsidiaries, as applicable)
              shall have delivered to each Purchaser and the Collateral Agent fu ll y executed (where
              applicable) copies of the following:

                             3 .1.1.1. this Agreement;

                             3 .1.1.2. the Notes;

                             3.1. 1.3. the Security Agreement;

                             3.1.1.4. the Patent Li cense Agreement;

                             3.1.1.5. the Patent Security Agreement;

                                                      -9-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                         UNILOC_APPLE_2017_18291
             Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 9 of 27



                                      ARTICLE IV
                   REPRESENTATIO NS AND WARRANTIES OF THE COMPANY

             In order to induce the Purchasers to purchase the Revenue Stream, the Notes and the
      Warrants, each Company hereby represents and warrants to the Purchasers as of the Closing
      Date that:

                 4.1 .    Organization and Business. Each Company is (a) a duly organized and validly
      existing corporation or limited liability company, (b) in good standing under the Jaws of the
      j uri sdi cti on of its incorporation or organization, and (c) has the power and authority, corporate or
      otherwise, necessary (i) to enter into and perform this Agreement and the Documents to which it
      is a party, and (ii) to carry on the business now conducted or proposed to be conducted by it.
      Except as listed on Schedule 4.1, the Issuer has no Subsidiaries and Uniloc Aus has no
      Subsidiaries other than the Issuer. Schedule 4.1 sets forth each entity in which any Company
      holds an interest, directly or indirectly, and sets forth the ownership of all equity securities of
      each Company and each other such entity (including joint venture, membership or partnership
      interests, and including convertible securities, options or warrants).

              4.2.    Qualification. Each Company is duly and legally qualified to do business as a
      foreign corporation or limited liabi lity company and is in good standing in each state or
      jurisdiction in which such qualification is required and is duly authorized, qualified and licensed
      under all laws, regulations, ordinances or orders of public authorities, or otherwise, to carry on
      its business in the places and in the manner in which it is conducted.

            4.3.   Operations in Conformity with Law, etc. The operations of each Company as
      now conducted or proposed to be conducted are not in violation in any material respect of, nor is
      the Company in default in any material respect under, any Legal Requirement.

              4.4.     Authorization and Non-Contravention. Each Company has taken all corporate,
      limited liability or other action required to execute, del iver and perform this Agreement and each
      other Document. Al l necessary consents, approvals and authorizations of any governmental or
      administrative agency or any other Person of any of the transactions contemplated hereby shall
      have been obtained and shal l be in full force and effect. This Agreement and each other
      Document does not (i) contravene the terms of any Company ' s Organization Documents, (ii)
      conflict with or result in any breach or contravention of, or the creation of any Lien under, or
      require any payment to be made under (x) any Contractual Obligation of any Company or its
      appl icable Subsidiaries or (y) any material order, injunction, writ or decree of any Governmental
      Authority or any arbitral award to which the Company is subject or (iii) violate any Legal
      Requirement.

              4.5.   Intellectual Property. As of the Closing Date, subject solely to the licensing
      agreements set forth on Schedule 4.5(a) (the "Existing Licenses") (true and complete copies of
      which have been delivered to the Purchasers), Uniloc Lux is the entire, valid, sole and exclusive
      beneficial and record owner of all right, title and interest to all of the Patents with good and
      marketable title free and clear of any and all Liens, charges and encumbrances, including,
      without limitation, that other than the Existing Licenses, there are no pledges, assignments,
      licenses, spnngrng licenses, options, non-assertion agreements, earn-outs, monetization


                                                       -12-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                           UNILOC_APPLE_2017_18294
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 10 of 27



      agreements, profit and revenue sharing arrangements, derivative interests, fee and recovery
      splitting agreements, registered user agreements, shop rights and covenants by Uniloc Lux not to
      sue third persons, and Issuer has the power to bring and sustain action and recover for past,
      present and future infringement without having to join any other third party and that no provision
      of any Existing License will materially restrict the ability of the Issuer to pursue Monetization
      Activities. Uniloc Lux is listed as record owner of all of the Patents and the recordings in the
      United States Patent and Trademark Office do not reflect any defects in chain-of-title or
      unreleased liens, except as set forth on Schedule 4.S(b) . All of the Patents are subsisting and
      have not been adjudged invalid or unenforceable, in whole or in part, and none of the Patents are
      at this time the subject to any challenge to their validity or enforceability. To the knowledge of
      the Company, the Patents are valid and enforceable. The Company has no notice of any
      lawsuits, actions or opposition, cancellation, revocation, re-examination or reissue proceedings
      commenced or threatened with reference to any of the Patents.

              4.6.   Material Agreements. Schedule 4.6 sets forth each agreement relating to the
      purchase or other acquisition of any Patent, including seller notes issued in connection with such
      acquisition, and any other material agreement relating to any Patent (other than the Existing
      Licenses). Each such agreement is in full force and effect for the benefit of the Company and to
      the knowledge of the Company there are no material defaults under any such agreement.

             4.7.     Margin Regulations. The Company is not engaged, nor will it engage, principally
      or as one of its impo1tant activities, in the business of purchasing or carrying Margin Stock, or
      extending credit for the purpose of purchasing or carrying Margin Stock, and the proceeds of the
      Notes, the Revenue Stream and the Warrants will not be used for any purpose that violates
      Regulation U of the Board of Governors of the United States Federal Reserve System.

              4.8.    Investment Company Act. The Company is not, and is not required to be,
      registered as an "investment company" under the Investment Company Act of 1940.

              4.9.   USA PATRIOT Act. FCPA and OFAC.

                      4.9. l.    To the extent applicable, the Company is in compliance, in all material
              respects, with (i) the Trading with the Enemy Act, as amended, and each of the foreign
              assets control regulations of the United States Treasury Department (31 CFR Subtitle B,
              Chapter V, as amended) and any other enabling legislation or executive order relating
              thereto and (ii) the USA Patriot Act.

                      4.9.2.     No part of the proceeds of the Notes or the purchase price for the
              Revenue Stream will be used, directly or indirectly, for any payments to any
              governmental official or employee, political party, official of a political party, candidate
              for political office, or anyone else acting in an official capacity, in order to obtain, retain
              or direct business or obtain any improper advantage, in violation of the United States
              Foreign Corrupt Practices Act of 1977, as amended.

                      4.9.3.    None of the Company nor, to the actual knowledge of the Company, any
              director, officer, agent, employee or controlled Affiliate of the Company, is currently the
              subject of any U.S. sanctions program administered by the Office of Foreign Assets


                                                       -13-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                           UNILOC_APPLE_201 7_18295
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 11 of 27



              Control of the United States Department of the Treasury (" OFAC'); and the Company
              will not directly or indirectly use the proceeds of the Notes or otherwise make available
              such proceeds to any Person, for the purpose of financing the activities of any Person
              currently the subject of any U.S. sanctions program administered by OFAC, except to the
              extent licensed or otherwise approved by OFAC.

              4.10. No Default. No Default or Event of Default exists or would result from the
      incurring of any Obligations by the Company or the grant or perfection of Liens on the
      Collateral. The Company is not in default under or with respect to any Contractual Obligation in
      any respect which, individually or together with all such defaults, would reasonably be expected
      to have a Material Adverse Effect.

             4.11. Binding Effect. This Agreement and each other Document constitute the legal ,
      valid and binding obligations of each Company, enforceable against such Company in
      accordance with their respective terms, except as enforceability may be limited by applicable
      bankruptcy, insolvency, or similar laws affecting the enforcement of creditors' rights generally
      or by equitable principles relating to enforceability.

              4.12. Disclosure. To the best knowledge of the Company, no report, financial
      statement, certificate or other written information furnished by or on behalf of the Company
      (other than projected financial information, pro fol'wa financial information and information of a
      general economic or industry nature) to any Purchaser or the Collateral Agent in connection with
      the transactions contemplated hereby and the negotiation of this Agreement or delivered
      hereunder or any other Document (as modified or supplemented by other information so
      furnished) when taken as a whole contains any material misstatement of fact or omits to state any
      material fact necessary to make the statements therein (when taken as a whole), in the light of the
      circumstances under which they were made, not materially misleading. With respect to
      projected financial information and proforma financial information, the Company represents
      that such information was prepared in good faith based upon assumptions believed to be
      reasonable at the time of preparation; it being understood that such projections may vary from
      actual results and that such variances may be material .

                                    ARTICLE V
               REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS AND
                                COLLATERAL AGENT

             Each Purchaser, for itself and for no other Purchaser, and the Collateral Agent hereby
      represents and warrants to the Company as of the Closing Date:

              5.1.  Authority. The Purchaser and the Collateral Agent, as the case may be, has the
      power and authority, corporate or otherwise, necessary to enter into and perform this Agreement
      and the Documents to which it is a party.

              5.2.   Binding Effect. This Agreement and each other Document constitute the legal ,
      valid and binding obligations of the Purchaser and the Collateral Agent, enforceable against the
      Purchaser or the Collateral Agent as the case may be in accordance with their respective terms,
      except as enforceability may be limited by applicable bankruptcy, insolvency, or similar laws


                                                     -14-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                        UNILOC_APPLE_201 7_18296
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 12 of 27



      set forth herein in order to detennine the availability of such exemptions and the eligibility of the
      Purchaser to acquire its Notes, the Revenue Stream and the Warrants.

                                                ARTICLE VI
                                                COVENANTS

              Until all of the Company ' s obligations with respect to the Notes and the Revenue Stream,
      have been paid in full in cash, the Company shall comply with the covenants set forth in this
      Article VI.

             6.1.    Taxes and Other Charges. The Company shall duly pay and discharge, or cause
      to be paid and discharged, before the same becomes in arrears, all taxes, assessments and other
      governmental charges imposed upon such Person and its properties, sales or activities, or upon
      the income or profits therefrom; prov;ded, however, that any such tax, assessment, charge or
      claim need not be paid if the validity or amount thereof shall at the time be contested in good
      faith by appropriate proceedings and if such Person shall, in accordance with GAAP or
      applicable generally accepted accounting principles, have set aside on its books adequate
      reserves with respect thereto; prov;ded,further , that the Company shall pay or bond, or cause to
      be paid or bonded, all such taxes, assessments, charges or other governmental claims
      immediately upon the commencement of proceedings to foreclose any Lien which may have
      attached as security therefor (except to the extent such proceedings have been dismissed or
      stayed).

              6.2.   Conduct of Monetization Activities: Minimum Monetization Revenues.

                       6.2.1 . The Issuer shall undertake its best efforts to diligently pursue the
              monetization of the Patents and shal l provide regular updates to the Purchasers and their
              advisors, and shall consult with Purchasers and their advisors on request, as to such
              activities.

                     6.2.2.    From the Closing Date through December 31 , 2016, the Company shall
              have received at least               in Actual Monetization Revenues. As of March 31,
              2017 and the last day of each fiscal quarter thereafter, the Company shall have received at
              least              in Actual Monetization Revenues during the four fiscal quarter period
              ending on such date.

              6.3. Maintenance of Existence. The Company shall do all things necessary to
      preserve, renew and keep in full force and effect and in good standing its legal existence and
      authority necessary to continue its business.

               6.4.   Compliance with Legal Requirements. The Company shall comply in all material
      respects with all valid Legal Requirements applicable to it, except where compliance therewith
      shall at the time be contested in good faith by appropriate proceedings.

              6.5.   Notices: Reports.

                     6.5.1 .  Certain Notices. The Company shall, promptly following having notice
              or knowledge thereof, furnish to each of the Purchasers and such information as they may

                                                      -16-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                         UNILOC_APPLE_201 7_18298
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 13 of 27



              reasonably request concerning the Company' s Monetization Activities and Actual
              Monetization Revenues, including without limitation the following:

                             6.5.1.1. any dispute, litigation, investigation, suspension or any
                     administrative or arbitration proceeding by or against the Company for an amount
                     in excess of $500,000 or affecting the Company ' s ownership rights with respect
                     to the Patents; and

                            6.5.1.2. promptly upon acquiring knowledge thereof, the existence of any
                     Default or Event of Default, specifying the nature thereof and what action the
                     Company has taken, is taking or proposes to take with respect thereto.

                      Each notice pursuant to this Section shall be accompanied by a statement by an
              Authorized Officer of the Company, on behalf of the Company, setting forth details of
              the occurrence referred to therein, and stating what action the Company or other Person
              proposes to take with respect thereto and at what time. Each notice under Section 6.5.1.2
              shall describe with particularity any and all clauses or provisions of this Agreement or
              other Document that have been breached or violated.

                     6.5.2.    Certain Reports. The Issuer shall cause to be furnished to each of the
              Purchasers the following:

                             6.5.2.1. no later than the l 5ih day of every month, a report calculating in
                     detail its Actual Monetization Revenues, in form and substance reasonably
                     satisfactory to the Majority Purchasers;

                             6.5.2.2 . copies of any demand, cease and desist or other similar letter and
                     copies of any material filing in any litigation or arbitration relating to the Patents
                     by or against the Company that is not subject to an " attorneys' eyes only" or other
                     protective order, as soon as reasonably practical after receipt thereof or, in the
                     case of any material letter sent or material filing made by the Company, which is
                     not subject to an "attorneys' eyes only" or other protective order, as early as
                     practical prior to the date such letter is to be sent or such filing is to be made;

                             6.5.2.3. promptly (and in any event within 10 Business Days) after
                     execution thereof, copies of all judgments, settlement agreements or licenses with
                     respect to the Patents; and

                             6.5.2.4. promptly (and in any event within 10 Business Days), such
                     additional business, financial, corporate affairs and other information as the
                     Majority Purchasers may from time to time reasonably request.

      Subject to the preservation of any privilege, the Company shall authorize and direct any legal
      counsel or consultant engaged by it to discuss the status of the Company ' s Monetization
      Activities with the Purchasers and the Collateral Agent.

              6.6.   Information Rights.


                                                     -17-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                         UNILOC_APPLE_201 7_18299
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 14 of 27



                      6.6.1 .  Upon request of the Majority Purchasers, the Company shall permit any
              Purchaser and any Purchaser' s duly authorized representatives and agents to visit during
              normal business hours and inspect any of its property, corporate books, and financial
              records related to the Patents, to examine and make copies of its books of accounts and
              other financial records related to the Patents and its Monetization Activities and Actual
              Monetization Revenues, and to discuss its affairs, finances, and accounts with, and to be
              advised as to the same by, its managers, officers, employees and independent public
              accountants (and by this provision the Company hereby authorizes such accountants to
              discuss with the Purchasers the finances and affairs of the Company so long as (i) an
              officer or manager of the Company has been afforded a reasonable opportunity to be
              present for such discussion and (ii) such accountants shall be bound by standard
              confidentiality obligations), in each case related to the Patents and the Monetization
              Activities and Actual Monetization Revenues. In addition, upon request of the Majority
              Purchasers from time to time, and subject to any claims of privilege, the Company shall
              provide the Purchasers with a status update of any material development in any litigations
              or any administrative or arbitration proceeding related to the Patents. All costs and
              expenses incurred by the Purchasers and their duly authorized representatives and agents
              in connection with the exercise of the Purchasers' rights pursuant to this Section 6.6 shall
              be paid by the Company.

              6.7.    Indebtedness. The Company shall not create, incur, assume or otherwise become
      or remain liable with respect to any Indebtedness that is secured by the Patents or any rights
      related thereto. The Company shall not incur any other Indebtedness, except for:

                     6.7.1.    Indebtedness in respect of the Obligations;

                     6.7.2.    unsecured trade payables that are not evidenced by a promissory note
              and are incurred in the Ordinary Course of Business;

                     6.7.3.    the existing Indebtedness set forth on Schedule 6.7; and

                      6.7.4.    additional unsecured Indebtedness that is subordinated to the rights of
              the Purchasers under this Agreement pursuant to an agreement in form and substance
              satisfactory to the Majority Purchasers.

             6.8.   Liens. The Company shall not create, incur, assume or suffer to exist any Lien
      upon any Patent other than the following ("Permitted Liens") :

                     6.8.1.     Liens securing the Obligations

                      6.8.2.  the Existing Licenses and other non-exclusi ve licenses that are entered
              into pursuant to the Company ' s Monetization Activities and otherwise in compliance
              with this Agreement, and

                     6.8.3.    the Lien to Alexander H. Good.

              6.9.   Management of Patents and Patent Licenses.


                                                      -18-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                         UNILOC_APPLE_201 7_18300
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 15 of 27



                      6.9.1 .  Dispositions. The Company shall not make any Disposition of any
              Patents other than (i) entering into settlement agreements or non-exclusive licensing
              arrangements with respect to the Patents in pursuit of the Monetization Activities, (ii)
              sales of the Company ' s proprietary hardware and software products in the ordinary
              course of business provided, for the avoidance of doubt, that no such arrangements shall
              permit the use of any Patents other than as required for the sale of such products; and (iii)
              the entry into exclusive license agreements or sales of Patents with the written consent of
              the Majority Purchasers such consent not to be unreasonably withheld. For the avoidance
              of doubt, proceeds of any Disposition shall constitute Actual Monetization Revenues.
              The Company shall include in any Disposition (other than outright sales of Patents) a
              prohibition against any sublicenses, and a provision that terminates any such arrangement
              upon a Change of Control of the sub licensee.

                      6.9.2.    Preservation of Patents. (a) The Company shall, at its own expense, take
              all reasonable steps to pursue the registration and maintenance of each Patent and shall
              take all reasonably necessary steps to preserve and protect each Patent and (b) the
              Company shall not do or permit any act or knowingly omit to do any act whereby any of
              the Patents may lapse, be terminated, or become invalid or unenforceable or placed in the
              public domain. At its option, the Collateral Agent or the Majority Purchasers may, at the
              Company ' s expense, take all reasonable steps to pursue the registration and maintenance
              of each Patent and take all reasonably necessary steps to preserve and protect each Patent
              and the Company hereby grants the Collateral Agent a power-of-attorney to take all steps
              in the Company ' s name in furtherance of the foregoing; provided that the foregoing shall
              not be interpreted as excusing the Company from the performance of, or imposing any
              obligation on the Collateral Agent or the Majority Purchasers to cure or perform any
              obligation of the Company; provided further that the Collateral Agent shall give the
              Company prompt written notice following any action taken by the Collateral Agent under
              this Section 6.9.2, and shall endeavor to the advance written notice where feasible.
              Notwithstanding the foregoing, the Company shall not be required to preserve the
              registration of any Patent that it determines is not necessary for its pursuit of its business
              objectives so long as the Company offers to assign such Patent to Fortress for no
              consideration prior to permitting any Patent to lapse, terminate or become invalid,
              unenforceable or placed in the public domain, with such first offer to be made within a
              reasonable time frame prior to the date on which such result would occur to permit time
              for Fortress to consider such offer and for the parties to effect any such transfer.

                     6.9.3.   Entry into Agreements. Neither the Company nor any Affiliate of the
              Company shall enter into any contract or other agreement with respect to the Patents that
              contains confidentiality provisions prohibiting or otherwise restricting the Company or
              such Affiliate from disclosing the existence and content of such contract or other
              agreement to the Purchasers and their counsel.

              6.10. Minimum Liquidity. Uniloc USA, Inc. and Uniloc Lux together, shall maintain
      not less than                                       in unrestricted cash and Cash Equivalents
      ("Liquidity") (not including amounts on deposit in the Cash Collateral Account except to the
      extent the Uniloc USA, Inc. and Uniloc Lux are entitled to such amounts), and shall provide
      monthly certifications demonstrating such Liquidity.

                                                      -19-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                          UNILOC_APPLE_201 7_18301
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 16 of 27



              6.11. Cash Col lateral Account. Within 30 days following the Closing Date, the Issuer
      shall open a depository account (the " Cash Collateral Account") with U.S. Bank, N.A. which
      Cash Collateral Account shall be subject to a control agreement, substantially in the form of
      Exhibit B (and with such other changes as may be approved by the Collateral Agent and the
      Company) (the "Control Agreement"), between the Company, U.S. Bank, N.A. and the
      Collateral Agent. The Issuer shall cause all Actual Monetization Revenues to be deposited into
      such Cash Collateral Account, shall provide instructions to each payor of Actual Monetization
      Revenues to directly deposit any Actual Monetization Revenues into the Cash Collateral
      Account, and the Issuer and Uniloc Lux hereby authorize the Majority Purchasers to inform any
      payor of Actual Monetization Revenues of the Company ' s obligation to direct all Actual
      Monetization Revenues to the Cash Collateral Account as required hereunder. On each deposit of
      Actual Monetization Revenues to the Cash Collateral Account, the Issuer shall deliver an
      officer's certificate in the form of Exhibit C to the Collateral Agent detai ling the source and
      nature of such Actual Monetization Revenues and setting forth the Company' s calculation of the
      required application of the resulting Actual Monetization Revenues. On a monthly basis on and
      after the Closing Date, but no later than the 15th day of each month , the Collateral Agent shall
      deliver to the Issuer a written statement (each a " Collateral Agent Statement") with reasonable
      detail showing the amounts applied by the Collateral Agent in the Cash Collateral Account for
      the prior month to the payment of the Notes or, after the payment in full of the Notes, the
      payments made to Purchasers, and payments to the Issuer in respect of the Actual Monetization
      Revenues. The Cash Collateral Account shall be under the sole control of the Collateral Agent
      and neither the Issuer nor Uniloc Lux may have withdrawal rights with respect to, or otherwise
      control of, the Cash Collateral Account; provided that the Collateral Agent shall make
      withdrawals from the Cash Collateral Account promptly following the deposit of any Actual
      Monetization Revenues, and will apply such Actual Monetization Revenues to amounts due
      hereunder in accordance with this Agreement, and will release any excess amounts to the Issuer.
      The Company shall have access to account statements from the depositary bank concerning the
      Cash Collateral Account.

              6.12. Further Assurances. Upon the reasonable request of the Majority Purchasers or
      the Collateral Agent, the Company shall (i) correct any material defect or error that may be
      discovered in the execution, acknowledgment, filing or recordation of any Document or other
      document or instrument relating to any Collateral, and (ii) do, execute, acknowledge, deliver,
      record, re-record, file, re-file, register and re-register any and all such further acts, deeds,
      certificates, assurances and other instruments as the Collateral Agent or Majority Purchasers may
      reasonably request from time to time in order to carry out the purposes of the Documents.
      Promptly upon the Company or Uniloc Lux acquiring any new Subsidiary, such Person shall
      cause such Subsidiary to execute the Collateral Documents and any other documentation
      requested by the Collateral Agent, and to take any action reasonably requested to grant to the
      Collateral Agent, and perfected, liens on its material assets.

                      6.12.1. Within 60 days after the Closing Date, Uniloc Aus agrees to contribute
              its equity in Uniloc USA, Inc. to a newly created Delaware limited liability company and,
              to enter into a limited liability company operating agreement for such newly formed
              limited liability company substantially in the form attached hereto as Exhibit I and to
              cause such entity to execute ajoinder of the Documents.


                                                    -20-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                      UNILOC_APPLE_201 7_18302
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 17 of 27



                     6.12.2. Within 90 days after the Closing Date, and at the Company ' s sole
              expense, Uniloc Lux shal1 cause the chain of title issues reflected on Schedule 4.5(b) to
              be remedied, and shall execute and deliver to the Collateral Agent an updated Patent
              License Agreement and Patent Security Agreement reflecting the correct filings.

                      6.12.3. Within 90 days after the Closing Date, and at the Company ' s sole
              expense, Uniloc Lux shall cause to be filed in the applicable foreign filing offices any
              filings required to perfect Collateral Agent' s first priority lien in the Patents in China,
              Germany and the United Kingdom. For any other foreign jurisdiction, at the Purchasers'
              expense, the Collateral Agent may cause any other filings required to perfect a first
              priority lien in the Patents in such other jurisdictions and Uniloc Lux will take any
              actions reasonably requested by the Collateral Agent from time to time in order to carry
              out such filings.

                     6.12.4. Within 30 days after the Closing Date, and at the Company 's sole
              expense, Uniloc Lux and Uniloc USA, Inc. shal1 complete an amendment to the License
              and Services Agreement dated January l , 2013, on terms acceptable to the Majority
              Purchasers.

                     6.12.5. Within 60 days after the Closing Date, Uniloc, USA, Inc. shall have
              caused the dissolution of each of its Subsidiaries, and shall have caused such
              Subsidiaries' assets, if any, to be distributed to Uniloc USA, Inc.

                     6.12.6. Within 30 days after the Closing Date, and at the Company ' s sole
              expense, the Issuer and DI A Investment Holdings LLC shall have delivered to the
              Purchasers a legal capacity opinion of counsel for the Issuer and DI A Investment
              Holdings LLC addressed to the Collateral Agent and Purchasers in customary form and
              otherwise in form and substance reasonably satisfactory to the Collateral Agent and
              Purchasers.

              6.13 . Confidentiality. Each party hereto will hold, and will cause its respective
      Affiliates and its and their respective directors, officers, employees, agents, members, investors,
      auditors, attorneys, financial advisors, other consultants and advisors and assignees to hold, in
      strict confidence, unless disclosure to a regulatory authority is necessary in connection with any
      necessary regulatory approval, examination or inspection or unless disclosure is required by
      judicial or administrative process or, in the written opinion of its counsel, by other requirement
      of law or the applicable requirements of any regulatory agency or relevant stock exchange, all
      non-public records, books, contracts, instruments, computer data and other data and information
      (collectively, "Information") concerning the other pa1ty hereto furnished to it by or on behalf of
      such other party or its representatives pursuant to this Agreement (except to the extent that such
      information can be shown to have been (1) previously known by such party on a non-
      confidential basis or becomes available to such party on a non-confidential basis, (2) publicly
      avai lable through no fault of such party or (3) later lawfully acquired from other sources by such
      party), and neither party hereto shall release or disclose such Information to any other person,
      except on a confidential basis to its officers, directors, employees, agents, members, investors,
      Affiliates, auditors, attorneys, financial advisors, other consultants and advisors and except in
      connection with any proposed assignment or participation of the rights of a Purchaser under this


                                                      -21-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                         UNILOC_APPLE_201 7_18303
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 18 of 27



      Agreement made in accordance with Section 9.10.2, provided such prospective assignee or
      participant has agreed to be bound by the confidentiality provisions consistent with those set
      forth herein.

             6.14. Use of Proceeds. The proceeds of the Notes shall be used to pay expenses of the
      Company ' s pursuant of Monetization Activities (or to reimburse the Company for the payment
      of such expenses), for growth capital, for working capital and for other general corporate
      purposes that are not in violation of this agreement.

              6.15. Restricted Payments. No Company shall make, nor shall any Company permit
      any Subsidiary of such Company to make, directly or indirectly any Restricted Payment, except
      (i) Restricted Payments from a Subsidiary of a Company to such Company and (ii) Restricted
      Payments made out of Excess Liquidity. The applicable Company shall provide the Purchasers
      with not less than 10 Business Days prior written notice prior to making any Restricted Payment
      under clause (ii) above, which notice shall be accompanied by a certification setting forth the
      calculation of the Liquidity Reserve Amount and Excess Liquidity supporting such proposed
      Restricted Payment, in detail satisfactory to the Purchasers.

              6.16. Third Amendment Due Authorization and Legal Opinions. Company shall deliver
      to the Collateral Agent and the Purchasers customary evidence of due authotization as well as
      legal opinions, in customary form and otherwise in form and substance reasonably satisfactory to
      the Collateral Agent and the Purchasers regarding the transactions contemplated by the Third
      Amendment to Revenue Sharing and Note and Warrant Purchase Agreement, dated as of May
      15, 2017, no later than May 26, 2017.

                                             ARTICLE VII
                                          EVENTS OF DEFAULT

             7.1.    Events of Default. Each of the following events is referred to as an "Event of
      Default":

                     7.1.1.   Payment. The Company shall fail to make any payment due hereunder
              within 3 Business Days of when such payment is due and payable.

                      7.1.2.   Other Covenants. The Company shall (x) fail to perform or observe any
              of the covenants or agreements contained in Article VI or (y) fail to perform or observe
              any of the covenants or agreements elsewhere in this Agreement or in any other
              Document (other than those covenants or agreements specified in clause (x) above) such
              failure continues for thirty days after the earlier of (i) written notice to the Company by
              the Collateral Agent or any Purchaser of such failure or (ii) knowledge of the Company
              of such failure.

                      7.1.3.     Representations and Warranties. Any representation or warranty of or
              with respect to the Company, pursuant to or in connection with any Document, or in any
              financial statement, report, notice, mortgage, assignment or certificate delivered by the
              Company so representing to the other parties hereto in connection herewith or therewith,
              shall be false in any material respect on the date as of which it was made.


                                                     -22-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                        UNILOC_APPLE_201 7_18304
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 19 of 27



                     7.1.4.    Cross Default. Prior to the Maturity Date, any event of default, after
              giving effect to any applicable grace, cure, or waiver period specified in the underlying
              document, with respect to any Indebtedness in excess of $500,000 of the Company that is
              on account of a default in any payment under such Indebtedness shall occur and be
              continuing.

                       7.1.5.   Liquidation; etc. Any Company shall initiate any action to dissolve,
               liquidate or otherwise tem1inate its existence.

                      7.1.6.   Change of Control. A Change of Control shall have occurred.

                      7.1.7.    Judgments. A final judgment (a) which, with other outstanding final
              judgments against the Company, exceeds an aggregate of $500,000 shall be rendered
              against the Company or (b) which grants injunctive relief that results, or creates a
              material risk of resulting, in a Material Adverse Effect and in either case if (i) within 60
              days after entry thereof (or such longer period permitted under the terms of such
              judgment), such judgment shall not have been discharged or execution thereof stayed
              pending appeal or (ii) within 60 days after the expiration of any such stay, such judgment
              shall not have been discharged.

                     7.1.8.    Bankruptcy, etc. Any Company shall :

                             7.1.8.1. commence a voluntary case under the Bankruptcy Code or
                      authorize, by appropriate proceedings of its board of directors or other governing
                      body, the commencement of such a voluntary case;

                             7.1.8.2. (i) have filed against it a petition commencing an involuntary
                     case under the Bankruptcy Code that shall not have been dismissed within 60
                     days after the date on which such petition is filed or (ii) file an answer or other
                     pleading within such 60-day period admitting or failing to deny the material
                     allegations of such a petition or seeking, consenting to or acquiescing in the relief
                     therein provided or (iii) have entered against it an order for relief in any
                     involuntary case commenced under the Bankruptcy Code;

                             7.1.8.3. seek relief as a debtor under any applicable law, other than the
                     Bankruptcy Code, of any jurisdiction relating to the liquidation or reorganization
                     of debtors or to the modification or alteration of the rights of creditors, or consent
                     to or acquiesce in such relief;

                             7.1.8.4. have entered against it an order by a court of competent
                     jurisdiction (i) finding it to be bankrupt or insolvent, (ii) ordering or approving its
                     liquidation or reorganization as a debtor or any modification or alteration of the
                     rights of its creditors or (iii) assuming custody of, or appointing a receiver or
                     other custodian for, all or a substantial portion of its property; or

                           7.1.8.5. make an assignment for the benefit of, or enter into a
                     composition with, its creditors, or appoint, or consent to the appointment of, or


                                                      -23-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                          UNILOC_APPLE_201 7_18305
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 20 of 27



                     suffer to exist a receiver or other custodian for, all or a substantial portion of its
                     prope1ty.

                             7.1.8.6. Uniloc Lux shall have appointed :

              (a)    a liquidator, tmstee in bankruptcy, judicial custodian, compulsory manager,
                     receiver, administrator receiver, administrator or similar officer includes any :
                     (i)     juge-commissaire or insolvency receiver (curateur) appointed under the
                             Luxembourg Code of Commerce;
                     (ii)    liquidateur appointed under Articles 141 to 151 (inclusive) of the law of
                             August 10, 1915 on commercial companies, as amended;
                     (iii)   juge-commissaire or liquidateur appointed under Article 203 of the Jaw of
                             August 10, 1915 on commercial companies, as amended;
                     (iv)    commissaire appointed under the Grand-Ducal decree of 24 May 1935 on
                             the controlled management regime or under Articles 593 to 614 (inclusive)
                             of the Luxembourg Code of Commerce; and
                     (v)     juge detegue appointed under the Luxembourg act of 14 April 1886 on the
                             composition to avoid bankruptcy, as amended;
              (b)    a winding-up, administration or dissolution includes, without limitation,
                     bankruptcy (jaillite), liquidation, composition with creditors (concordat preventif
                     de faillite), moratorium or reprieve from payment (sursis de paiement) and
                     controlled management (gestion contr6/ee); and
              (c)    a person being unable to pay its debts includes that person being in a state of
                     cessation of payments (cessation de paiements).
                      7.1.9.    Collateral. Any material provision of any Document shall for any
              reason cease to be valid and binding on or enforceable against the Company or the
              Company shall so state in writing or bring an action to limit its obligations or liabilities
              thereunder; or any Collateral Document shall for any reason (other than pursuant to the
              terms thereof) cease to create a valid security interest in the Collateral purported to be
              covered thereby or such security interest shall for any reason (other than the failure of the
              Collateral Agent or the Purchasers to take any action within its control) cease to be a
              perfected and first priority security interest subject only to Permitted Liens and such
              failure shall continue for thirty days after the earlier of (i) written notice to the Company
              by the Collateral Agent or any Purchaser of such failure or (ii) knowledge of the
              Company of such failure.

              7.2.   Remedies Following an Event of Default. If any one or more Events of Default
      shall occur and be continuing, then in each and every such case:

                     7 .2.1.  Specific Performance; Exercise of Rights. The Majority Purchasers (or
              the Collateral Agent, acting at the direction of the Majority Purchasers) may proceed to
              protect and enforce such party ' s rights by suit in equity, action at law and/or other
              appropriate proceeding, either for specific performance of any covenant or condition
              contained in any Document, or in aid of the exercise of any power granted in any

                                                      -24-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                         UNILOC_APPLE_201 7_18306
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 21 of 27



              Document, including directing the Company to take any action requested by the Majority
              Purchasers (or the Collateral Agent, acting at the direction of the Majority Purchasers) in
              any Monetization Activity regarding the Patents;

                      7.2.2.    Acceleration. The Majority Purchasers may, by notice in writing to the
              Company, declare the remaining unpaid amount of the then-outstanding Notes, together
              with accrued and unpaid interest and fees thereon, and the balance of the Revenue
              Stream, to be immediately due and payable; provided that if a Bankruptcy Event of
              Default pursuant to Section 7.1.8 shall have occurred, such amounts shall automatically
              become immediately due and payable; and provided, that in such event, the Company
              shall immediately and unconditionally be obligated to pay, as liquidated damages with
              respect to the Revenue Stream, the maximum amount of the Revenue Stream in full , in
              cash, i.e., the Issuer shall pay to the Purchasers in respect of the Revenue Stream
              $23,400,00, less any amounts previously applied to the Revenue Stream.

                      7.2.3.   Standstill. Upon notice in writing from the Majority Purchasers, the
              Company shall not enter into any new pledges, assignments, licenses, springing licenses,
              options, non-assertion agreements, earn-outs, monetization agreements, profit and
              revenue sharing arrangements, derivative interests, fee and recovery splitting agreements,
              registered user agreements, shop rights and covenants by the Company not to sue third
              persons with respect to any of the Patents; and

                      7.2.4.   Cumulative Remedies. To the extent not prohibited by applicable law
              which cannot be waived, each party' s rights hereunder and under the other Documents
              shall be cumulative;

              provided that, effective upon the Majority Purchasers (or the Collateral Agent, acting at
              the direction of the Majority Purchasers) enforcing any such rights or remedies under this
              Agreement or any other Document, or under applicable law, the Purchasers and the
              Collateral Agent shall (1) grant, and do hereby grant, to the Company a non-exclusive,
              royalty-free, world-wide license (with the right to sublicense to third parties under the
              Existing Licenses and the sale of proprietary products and any other licenses entered into
              in compliance with this Agreement) to the Patents, which license shall be non-revocable
              by any third party transferee or any other person or entity that acquires rights in the
              Patents (by foreclosure or otherwise) at any time following such exercise of rights or
              remedies, and (2) require as a condition to the effectiveness of any such transfer or
              assignment (by foreclosure or otherwise) of the Patents or rights in the Patents, that the
              applicable transferee or assignee acknowledge and agree to the non-revocable grant to the
              Company of the perpetual license of the type described in the immediately preceding
              clause (1), which acknowledgement and agreement by such transferee or assignee shall
              be made in a writing, signed by a duly authorized officer of such transferee or assignee,
              made to and for the express benefit of the Company, and the original of which shall be
              delivered by the Purchasers or the Collateral Agent to the Company promptly following
              any such transfer or assignment.

             7.3.    Annulment of Defaults. Once an Event of Default has occurred, such Event of
      Default shall be deemed to exist and be continuing for all purposes of this Agreement until the


                                                     -25-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                        UNILOC_APPLE_2017_18307
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 22 of 27



      earlier of (x) Majority Purchasers shall have waived such Event of Default in writing, (y) the
      Company shall have cured such Event of Default to the Majority Purchasers' reasonable
      satisfaction or the Company or such Event of Default otherwise ceases to exist, or (z) the
      Collateral Agent and the Purchasers or Majority Purchasers (as required by Section 9.4.1) have
      entered into an amendment to this Agreement which by its express terms cures such Event of
      Default, at which time such Event of Default shall no longer be deemed to exist or to have
      continued. No such action by the parties hereto shall prevent the occurrence of, or effect a
      waiver with respect to, any subsequent Event of Default or impair any rights of the parties hereto
      upon the occurrence thereof.

             7.4.    Waivers. To the extent that such waiver is not prohibited by the provisions of
      applicable law that cannot be waived, the Company waives:

                     7.4.1.    all presentments, demands for performance, notices of nonperformance
              (except to the extent required by this Agreement), protests, notices of protest and notices
              of dishonor;

                      7.4.2.  any requirement of diligence or promptness on the part of the Purchasers
              in the enforcement of its rights under this Agreement;

                      7.4.3.   any and all notices of every kind and description which may be required
              to be given by any statute or rule of law; and

                     7.4.4.    any defense (other than indefeasible payment in full) which it may now
              or hereafter have with respect to its liability under this Agreement or with respect to the
              Obligations.

                                             ARTICLE VIII
                                          COLLATERAL AGENT

              8.1.   Appointment of Collateral Agent. Each of the Purchasers hereby appoints
      Fortress Credit Co LLC as Collateral Agent to act for them as collateral agent, to hold any
      pledged collateral and any other collateral perrected by perfection or control for the benefit of the
      Purchasers; prov;ded that the rights of the Purchasers to direct the Collateral Agent and to
      receive proceeds of Collateral shall be prior to, and controlling of, any rights of the Purchasers.
      N otwithstanding, but without limiting the foregoing, the Collateral Agent shall take direction
      from the Majority Purchasers and shall distribute any proceeds of the Collateral in accordance
      with Section 2.4, such that any proceeds of Term AIB Priority Collateral shall first be applied to
      satisfy the Obligations owing to the Term AIB Purchaser, as provided under Section 2.4.1 , and
      the proceeds of Term C Priority Collateral shall first be applied to satisfy the Obligations owing
      to the Term C Purchaser as provided under Section 2.4.2, in each case, prior to being applied to
      the Obligations owing to the other Purchaser.

               8.2 . Collateral. The Collateral Agent shall act at the instrnction of the Majori ty
      Purchasers with respect to providing any vote, consent or taking other action with respect to the
      Col Iateral .



                                                      -26-
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                         UNILOC_APPLE_201 7_18308
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 23 of 27



                                                 APPENDIX I

                                                DEFINITIONS

              " Actual Monetization Revenues" means amounts that the Issuer or Uniloc Lux actually
      receives or is actually entitled to receive, or receives, in cash or an amount equal to the fair
      market value of any in-kind payment, from third parties in respect of the Patents, whether on
      account of any sale of products or services using the Patents, the development to order of any
      software or other products using the Patents or on account of the purchase price or in connection
      with the sale of hardware or software with respect to the Patents, including royalty payments,
      license fees, settlement payments, judgments or other similar payments in respect of the Patents,
      in each case as and when actually received by Uniloc Lux or the Issuer (including any and all
      such amounts actually received by any attorneys, agents or other representatives of either such
      Company). Actual Monetization Revenues shall be calculated prior to giving effect to any
      expenses incurred by the Company in the collection of any Actual Monetization Revenues,
      including, without limitation, prior to giving effect to any contingent or other fees owed to any
      attorneys, consultants or other professionals in the monetization of any of the Company ' s rights
      with respect to any Patents, and prior to giving effect to amounts owing between Uniloc Lux and
      the Issuer.

              " Affiliate" means with respect to any specified Person, any other Person directly or
      indirectly controlling, controlled by or under direct or indirect common control with such Person,
      and shall include (a) any officer or director or general partner of such specified Person, (b) any
      other Person of which such specified Person or any Affiliate (as defined in clause (a) above) of
      such specified Person shall, directly or indirectly, beneficially own either (i) at least 10% of the
      outstanding equity securities having the general power to vote or (ii) at least 10% of all equity
      interests, (c) any other Person directly or indirectly controlling such specified Person through a
      management agreement, voting agreement or other contract and (d) with respect to any
      individual, such individual' s child, stepchild, grandchild or more remote descendant, parent,
      stepparent, grandparent, spouse, former spouse, qualified domestic partner, sibling, mother-in-
      law, father-in-law, son-in-law and daughter-in-law (including adoptive relationships) and any
      trust, partnership or other bona fide estate-planning vehicle the only beneficiaries of which are
      any of the foregoing individuals or any private foundation or fund that is controlled by any of the
      foregoing individuals or any donor-advised fund of which any such individual is the donor;
      provided that neither the Collateral Agent or any Purchaser (or any Affiliate thereof) shall be
      deemed an Affiliate of the Company on account of the amounts owed to it under the Agreement
      or the relationship created thereby.

               " Authorized Officer" means, with respect to any Person, the chief executive officer,
      chief restructuring officer, chief financial officer, president, treasurer, comptroller or executive
      vice president of such Person.

              "Bankruptcy Code" means Title 11 of the United States Code.

              "Bankruptcy Default" means an Event of Default referred to in Section 7.1.8.

              "Bridge Notes" means the existing Indebtedness disclosed on Schedule 6.7.


                                                       A- 1
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                           UNILOC_APPLE_2017_18320
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 24 of 27



      accordance with past practice and undertaken by such Person in good faith and not for purposes
      of evading any covenant or restriction in any Document.

              " Organization Documents" means, (a) with respect to any corporation, the certificate or
      articles of incorporation and the bylaws (or equivalent or comparable constitutive documents
      with respect to any non-U.S. jurisdiction); (b) with respect to any limited liability company, the
      certificate or articles of formation or organization and operating agreement; and (c) with respect
      to any partnership, joint venture, trust or other form of business entity, the partnership, joint
      venture or other applicable agreement of formation or organization and any agreement,
      instrument, filing or notice with respect thereto filed in connection with its formation or
      organization with the applicable Governmental Authority in the jurisdiction of its formation or
      organization and, if applicable, any certificate or articles of formation or organization of such
      entity.

             "Patent License Agreement" means the Patent License Agreement attached hereto as
      Exhibit E.

             "Patent Security Agreement" means the Patent Security Agreement substantially in the
      form of Exhibit F hereto.

                "Patents" means all intellectual property of the Company, including the letters Patent set
      forth on Schedule l(a) and Schedule l(b), whether registered in the United States or any other
      jurisdiction, all registrations and recordings thereof, including all re-examination certificates and
      all utility models, including registrations, recordings and pending applications, and all reissues,
      continuations, divisions, continuations-in-part, renewals, improvements or extensions thereof,
      and the inventions disclosed or claimed therein.

               "Person" means any entity, whether of natural or legal constitution, including any present
      or future individual, corporation, partnership, joint venture, limited liability company, unlimited
      liability company, trust, estate, unincorporated organization, government or any agency or
      political subdivision thereof.

             "Property" means, as to any Person, all types of real , personal, tangible, intangible or
      mixed property owned by such Person whether or not included in the most recent balance sheet
      of such Person and its Subsidiaries under GAAP.

            "Proxy" means that certain Proxy, dated as of the date hereof, by and between Uniloc
      Corporation PTY Limited, Uniloc USA, Inc., and Fortress Credit Co LLC.

              "Restricted Payment" means any dividend or other distribution (whether in cash,
      securities or other property) with respect to any Capital Stock of a Company or a Subsidiary of
      such Company, or any payment (whether in cash, securities or other property), including any
      sinking fund or similar deposit, on account of the purchase, redemption, retirement, defeasance,
      acquisition, cancellation or termination of any such Capital Stock, or on account of any return of
      capital to such Company' s or such Subsidiary' s stockholders, partners or members (or the
      equivalent Person thereof).



                                                      A-7
      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                          UNILOC_APPLE_201 7_18326
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 25 of 27



                                                    SCHEDULE 4.5(a)

                                                  EXISTING LICENSES

                                                  (Updated May J0, 201 7)

        31. License and Services Agreement dated effectjve as of January 1, 2013, by and between
            Uniloc USA, Inc. and Uniloc Luxembourg S.A. and the same such agreement dated
            effective September 19, 2014; February 22, 2016; and February 21, 2017; and
            Amendment to License and Services Agreement dated February 26, 2015.
        32. Patent License Agreement dated as of December 23, 2013 , between Uniloc Luxembourg
            S.A. and Device Authority, Inc. and subsequent First Amendment to Patent License
            Agreement dated August 5, 2014.
        33. Patent License Agreement effective December 30, 2014, by Uni loc Luxembourg S.A. and
            Uniloc USA, Inc. and between Fortress Credit Co LLC.
        34. Technology License and Ownership Al location Agreement dated as of November 19,
            2016 between Uniloc Luxembourg S.A. and N ewCo for the use of the Centurion Platform
            for Agreed Limited Purposes.
        35. See attached listing of li censes and license agreements.

         SUMMARY OF UNILOC LICENSE AGREEM ENTS
          Updated MrtY JO, 7.0J7

                            Lice n$ee               Date     l ump Sum                      Document Type
                                                                         Settleme11t and l.ic.en!X! Agreement
                                                                         Sc:-trJeml?nt ;rnd 1.ken5<~ Agr~~~mNH.
                                                                         Settlement ;ind License Agreement
                                                                         Settlement and U~n$e Agrn<?ment
                                                                         Sf!t.tlcm1ent and license Agr.-,1?n1...,nt
                                                                         Settlement and License Agn..oement
                                                                         Sr:-ttleme:it and l.kcnse Agreemc:-nt.
                                                                         Settlement and l ic:emSt? Agreement
         Allsc::ripts HecilUK.are Solutions lnc   03/03/16               Sett1emenl ;ind tkense Agreement
                                                                         Sf!t:tf,?ment and liCE'ns.e Agrr.1?rm"?nt

                                                                         ~~.~~~nt a r;.?~~~-~!v.~!~~~·-···--···-·
                                                                         Settlement and license Asreen1 e11 t
                                                                         Settfornent and l.1r.f':nse AgrN~ment
                                                                         Settlement and license Agreement
                                                                         Settlement ;ind License A81eernen t
                                                                         Settlement and lice-nse Agreen1ent
                                                                         Settlement and license Agreement
         Avid Technology, Inc.                    09/30/11               Settlement and lic.ense Agreeroent




      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                                       UNILOC_APPLE_2017_18337
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 26 of 27




                                                     Settlement and License Agreement
         BinaryNow, Inc.                  04/23/10   Settlement and License Agreement
                                                     Sett lement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
         Brooks Internet Software, Inc.   07/06/10   Settlement an d License Agreement
                                                     Settlement Agreement
                                                     Patent License and Settlement Agreement
                                                     Confident ial Settlement and License Agreement
                                                     Confidential Settlement and License Agreement
                                                     Settlement and License Agreement
         Cerner Health Services Inc       05/24/16   Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and Release Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
         Envato PTY Ltd                   12/15/14   Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and license Agreement
                                                     Email
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Email
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement and License Agreement
                                                     Settlement an d License Agreement




      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                UNILOC_APPLE_2017_18338
            Case 3:18-cv-00572-WHA Document 179-4 Filed 02/15/19 Page 27 of 27




                                                    Settlement agreement
                                                    Settlement agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement an d License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License agreement
                                                    Settlement and License agreement
                                                    Settlement and License agreement
                                                    Settlement Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
         Microsoft Corporation                      Settlement and License Agreement
         Microsoft Corporation        03/04/12      Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
         NEC Corporation of America   03/10/17      Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
         Symantec Corporation         11/18/16      Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
         Va lve Corporation                         Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement
                                                    Settlement and License Ai<reement
                                                    Settlement and License Agreement
                                                    Settlement and License Agreement




      62250363_5




HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                              UNILOC_APPLE_2017_18339
